Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/06/2021 and 07/19/2021 have been entered; wherein 1 – 4, 7 – 11, and 14 – 18 have been amended.

DETAILED ACTION 
Claims 1 – 20 are pending and have been examined.

Response to Amendment
Claim objections for claims 7 and 14 are withdrawn in view of Applicants’ amendments.

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:  
Claim 6

Claim 13
Line 3; insert --respective-- after the first occurrence of “the”. 
Claim 20
Line 2; insert --respective-- after the second occurrence of “the”. 
Appropriate correction is required.

Double Patenting
Nonstatutory double patenting rejections for claims 1 – 20 are withdrawn as the amendments renders the claims 1, 8, and 15 patentably distinct from patent 10,235,152.

Claim Interpretation
Claim 8 recites “at least one non-transitory computer readable storage medium configured to store instructions…”, where “instructions” is not considered as a positive element of the claimed “at least one non-transitory readable storage medium”.  Additional functional steps are merely when the “instructions” is stored by the claimed “at least one non-transitory readable medium” in the future, the “instructions” will be executed by processor to perform the steps (emphasis added.)
Further, a basic function of the non-transitory readable storage medium is for (“configured to”) storing instructions. Thus, based on its broadest reasonable interpretation, any prior art disclosing a non-transitory readable storage medium and a computer device having processor, which can be programmed later with “instructions” as needed to perform the recited steps, would anticipate the claims (see 102 rejection 
Applicants are advised to amend claim 8 to positively include instructions as a part of the claimed medium (e.g., --at least one non-transitory computer readable storage medium storing instructions--.)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites feature “identifying a second condition to restore the plurality of placeholder applications to the plurality of applications” (lines 10 – 11).  Applicants 
 
Claims 2 – 6 are dependent claims of claim 1; therefore, they are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).

The claim 7 recites feature “the second condition occurs when the amount of available storage space does not satisfy the threshold”.  Applicants pointed out number of paragraphs for support for the feature (remark, p. 7: first full paragraph.)  However, examiner failed to find any support for the feature.

Claim 8 recites feature “identifying a second condition to restore the plurality of placeholder applications to the plurality of applications” (lines 12 – 13.)  Applicants pointed out number of paragraphs for support for the feature (remark, p. 7: first full paragraph.)  However, examiner failed to find any support for the feature. 

Claims 9 – 13 are dependent claims of claim 8; therefore, they are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).

Claim 14 recites feature “the second condition occurs when the amount of available storage space does not satisfy the threshold”.  Applicants pointed out number of paragraphs for support for the feature (remark, p. 7: first full paragraph.)  However, examiner failed to find any support for the feature.

Claim 15 recites feature “identify a second condition to restore the plurality of placeholder applications to the plurality of applications” (lines 13 – 14.)  Applicants pointed out number of paragraphs for support for the feature (remark, p. 7: first full paragraph.)  However, examiner failed to find any support for the feature. 

Claims 16 – 20 are dependent claims of claim 15; therefore, they are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WONG et al. (Pub. No. US 2014/0245286 A1; hereinafter Wong.)
Wong discloses a non-transitory computer readable storage medium and a computing device comprising at least one processor (Wong, [0011] The electronic apparatus 1 includes display 50, a storage device 10, and a processor 30…)
Recited steps are merely when, in the future, “instructions” are stored in the claimed non-transitory computer readable storage medium, the “instructions” will be executed by the at least one processor to perform the steps.  Further, a basic function 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                    
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192